Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annette Sharif appeals the district court’s order dismissing her civil complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (2006), and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sharif v. Masterton, No. 3:11-cv-00160-JRS (E.D. Va. April 19, 2011; May 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*387fore the court and argument would not aid the decisional process.

AFFIRMED.